DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kounavis et al. (US Pub No. 2019/0108447).
Claim 1, Kounavis discloses a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (See Fig. 1, CPU 112; memory 104): receive point cloud data (par [0047, 0077] “connected with cloud servers”); generate a plurality of feature maps based on the point cloud data (0119-0120), each feature map of the plurality of feature maps corresponding to a parameter of the point cloud data (par [0119-0121] “applied of feature map of the plurality of feature maps corresponding to a parameter of the point cloud data to provide maps containing landmarks, where distance maps, for example, may be computed from edge maps”); aggregate the plurality of feature maps into an aggregated feature map (par [0182, 0125] “feature maps into an aggregated feature map which applied to map of a user’s hand on the screen wherein the layer of the network can generate output feature map data or provide input to a fully connected layer”); and generate, via a feedforward neural network, at least one of a segmentation output or a classification output based on the aggregated feature map (par [0205] “the convolutional layer of the network can generate output feature map data or provide input to a fully connected layer, for example, to generate a classification value for the input to the CNN”).
Claim 2, 12, Kounavis further discloses the system of claim 1, wherein the feedforward neural network comprises a multilayer perceptron (par [0057, 0192]).
Claim 3, 13, Kounavis further discloses the system of claim 1, wherein the instructions further include instructions to operate a vehicle based on at least one of the segmentation output or the classification output (par [0064]).
Claim 4, 14, Kounavis further discloses the system of claim 1, wherein the point cloud data comprises radar point cloud data provided by a vehicle radar sensor (par [0163]).
Claim 5, 15, Kounavis further discloses the system of claim 4, wherein the radar point cloud data comprises radar point cloud data corresponding to a single radar cycle (par [0124]).
Claim 8, 18, Kounavis further discloses the system of claim 1, wherein the instructions further include instructions to flatten the aggregated feature map (par [0120]); and concatenate the flattened aggregated feature map with the point cloud data (par [0077, 0120]).
Claim 9, 19, Kounavis further discloses the system of claim 1, wherein the plurality of feature maps are aggregated into the aggregated feature map at a maximum pooling layer (par [0071]).
Claim 10, 20, Kounavis further discloses the system of claim 1, wherein each point within the point cloud data is assigned an object label within the segmentation output by the feedforward neural network (par [0073]).
Claim 11, the claim is rejected for the same reasons as set forth in claim 1.


Allowable Subject Matter
Claims 6-7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUOC H DOAN/Primary Examiner, Art Unit 2646